Citation Nr: 1414500	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for Crohn's disease, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 and December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

A travel board hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript from that hearing was associated with the Veteran's file.  

The issue of entitlement to service connection for Crohn's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied service connection for Crohn's disease; the Veteran did not appeal that decision or submit relevant evidence within the year following notification of that decision.

2.  Evidence associated with the claims file since the July 2004 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for Crohn's disease.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for Crohn's disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for Crohn's disease was denied by the RO in May and July 2004 rating decisions.  The evidence of record at the time of the July 2004 decision consisted of service treatment records and private medical records.  The RO denied the claim, noting there was no evidence of a relationship between the development of the Veteran's inflammatory bowel disease and diagnosis of Crohn's disease and her military service.  The Veteran was informed of that decision later that month and of her appellate rights in a letter from the RO.  The Veteran did not file a notice of disagreement, nor was any relevant evidence received during the remainder of the appeal period.  The July 2004 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In December 2008, the Veteran submitted an application to the claim for service connection for Crohn's disease.  In a March 2009 rating decision, the RO declined to reopen the claim because new and material evidence had not been submitted.  Subsequently, the RO considered the claim on the merits in the June 2010 statement of the case.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Pertinent evidence received since the July 2004 rating decision includes private treatment records and a November 2011 hearing transcript.  In a December 2008 letter, Dr. Kirby opined that it was more likely than not that the Veteran's disease was on a milder continuum while she was in service and became more symptomatic over the years, to be recognized as the autoimmune disorder, Crohn's Disease.  As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus, supra.  

The Board finds this evidence both new and material, and the claim for service connection for Crohn's Disease is reopened. 


ORDER

As new and material evidence has been received, the claim for service connection for Crohn's disease is reopened and to this limited extent, the appeal is granted.


REMAND

The Board finds that additional evidentiary development is necessary prior to further appellate review of the claim for service connection for Crohn's disease.

The Veteran contends that her Crohn's disease originated in service, and has continued since separation with progressive worsening until her diagnosis of the disease in 1993.  At the Veteran's November 2011 hearing, she noted that while in service, she experienced chronic diarrhea and rectal bleeding.  She also noted that the suffered from joint pain and fatigue.  She stated that she did not seek treatment for her condition, because she was embarrassed.  The Veteran's service treatment records are negative for complaints of bowel problems, and she specifically denied severe or chronic diarrhea in an April 1985 physical examination.  Although the Veteran states that she did not report her bowel complaints due to embarrassment during service, the Board finds it unlikely that she would have failed to mention that symptom when being seen and undergoing extensive work-ups for three months of generalized fatigue in 1985.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Indeed, the work-up for her generalized fatigue included multiple laboratory tests, including complete blood count (CBC), metabolic testing and erythrocyte sedimentation rate (ESR), which were within normal limits. 

Post-service medical evidence includes an August 1991 report from a gastroenterologist providing a detailed history of the Veteran's symptomology.  It was noted that the Veteran reported increasingly poor health since June 1990.  At that time she was seen for hematuria, low back pain and abdominal pain, and diagnosed with a bladder infection.  The symptoms progressed later that month to include difficulty moving her bowels with cramps and pain.  In mid-August 1990 a flexible sigmoidoscopy revealed adhesions in the sigmoid colon region.  In October 1991 she was given a diagnosis of irritable bowel syndrome.  Biopsies taken in October 1991 revealed acute and chronic colitis.   

A June 1993 letter from a private physician, Dr. Wingerson, noted that the Veteran stated that she had suffered from diarrhea, intermittently, for over 7 years.  She was diagnosed with Crohn's disease and ulcerative colitis.  A December 2008 from Dr. Kirby indicated that the Veteran's symptoms, which included abdominal pain and tenesmus, reflected the autoimmune disorder, Crohn's Disease.  A January 2009 medical record from Dr. Geisler diagnosed the Veteran with ulcerative colitis.  

The Board notes that the Veteran has not been afforded a VA examination in connection with her claim.  One should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Following completion of the above, schedule the Veteran for a VA intestinal examination by a gastroenterologist to address the nature of the Veteran's Crohn's disease/bowel disease claim and to obtain an opinion as to whether such is related to service.  The claims file must be made available to the examiner for review in connection with the examination.  Following review of the claims file and examination of the Veteran, the gastroenterologist should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that her Crohn's disease or other current bowel disability identified, had its onset in service or is otherwise related to service.  A complete rationale for the opinion should be provided. 

2.  After conducting any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, she and her representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


